 

Exhibit 10.15(a)

 

HORACE MANN SERVICE CORPORATION
EXECUTIVE CHANGE IN CONTROL PLAN

  

SCHEDULE A PARTICIPANTS

 

Note: The effective date of entry shall be subject to Section 4.2(a).

 

NAME OR TITLE EFFECTIVE DATE
OF
PARTICIPATION*     TIER I PARTICIPANTS President and CEO November 14, 2012
President and CEO-Elect May 16, 2013     TIER II PARTICIPANTS EVP and CFO ** EVP
and Chief Marketing Officer ** EVP, Property and Casualty ** EVP, Annuity, Life,
Group February 15, 2012

 

* Subject to acceptance within 30 days of effective date of participation
** Subject to Section 4.2(b) of the Plan

 

Last updated: May 16, 2013

 

 

